Citation Nr: 0808247	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-07 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease.

3.  Entitlement to a rating in excess of 20 percent for 
hypertension.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
March 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 2002, February 2004, and August 2004 rating 
decisions.

The veteran's coronary artery disease, hypertension and TDIU 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence fails to corroborate a reported stressor.


CONCLUSION OF LAW

Criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran filed a claim for PTSD in March 2004, alleging 
that he developed PTSD as a result of several events in 
service.  The veteran indicated that when he was stationed in 
Germany he was driving a tank transportation truck and he got 
into an accident in which he injured another man.  The next 
stressful event the veteran reported allegedly occurred at 
Fort Campbell, Kentucky.  The veteran indicated that he was 
sent out to pick up some troops on buses in August 1981.  The 
veteran reported that he was in the third bus and one of his 
soldiers, a SP/4 Mayhorn, was in the front bus.  The veteran 
reported that a black hawk helicopter fell out of the sky and 
hit the front bus, killing SP/4 Mayhorn.  The veteran 
indicated that the body was so badly torn apart that they had 
to lift the head out of the body bag to identify the deceased 
soldier.

Diagnoses of PTSD are contained in the veteran's VA treatment 
records, although it is often noted that the veteran has PTSD 
by history.

In March 2001, the veteran underwent a mental status 
evaluation.  The veteran reported that while in the military 
he served in Grenada where he commanded several men.  He 
reported being nervous because his men threatened his life 
for ordering them to do risky things.  He also reported that 
his best friend was decapitated in a helicopter accident, and 
that the coroner pulled the severed head out of the body bag 
for the veteran to identify it.  The veteran was diagnosed 
with schizophrenia, a depressive disorder, and PTSD.

Although the veteran has been diagnosed with PTSD, because 
his related stressors are not incident to combat, additional 
corroboration is necessary.  The veteran's claim was 
accordingly referred to the Center for Unit Records Research 
(CURR) who coordinated their research with the U.S. Army 
Criminal Investigation Command.  However, neither group was 
able to document an incident involving either an aircraft or 
a casualty named Mayhorn.  CURR also coordinated with the 
U.S. Army Combat Readiness Center who was able to document 69 
ground incidents in the state of Kentucky during August 1981.  
However, no casualties were reported and there were no 
aircraft incidents documented.  Additionally, a search of the 
U.S. Army Post Vietnam casualty reports failed to disclose a 
casualty with the last name of Mayhorn.

A review of the veteran's service medical records and service 
personnel records also failed to corroborate his reported 
stressor.  The personnel records confirm that the veteran was 
stationed at both Fort Benning, Fort Campbell, and in 
Germany, but there is no evidence of any of the stressful 
incidents the veteran reported.  The veteran's evaluation for 
May 1981 to April 1982 reflects that he was an outstanding 
soldier who performed his duties during the rating period in 
an outstanding manner.  It was also shows that during the 
rating period the veteran accumulated 11,893 
accident/incident free miles.  Service medical records 
similarly fail to show any evidence of the veteran's reported 
stressful events while he was in service.

The veteran's spouse wrote a letter indicating that she had 
met the veteran in 1982 and recalled him being depressed on 
numerous occasions.  She recalled that when she asked him 
what was wrong, he told her that some of his best friends 
were killed in a helicopter accidents and he had to identify 
some of his fellow soldiers.

However, while the veteran's spouse wrote this statement, she 
had not met the veteran as of the time of the alleged 
helicopter accident.  As such, she is only echoing his 
testimony, which requires corroboration.  Additionally, she 
reported that several of the veteran's friends were killed, 
while the veteran only reported one friend killed.  Further, 
repeated efforts to corroborate the veteran's reported 
stressor have failed.  Without a corroborated stressor, the 
criteria for service connection for PTSD have not been met.  
As such, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in April 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

VA and private treatment records have been obtained, as have 
Social Security Administration (SSA) records.  Efforts were 
also made to corroborate the stressors that were asserted by 
the veteran through the Center for Unit Records Research 
(CURR).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for PTSD is denied.

REMAND

A review of the veteran's claims file failed to produce a 
letter informing the veteran of VA's duties to notify and 
assist him in substantiating his appeal with regard to 
hypertension, coronary artery disease, and TDIU claims.  This 
should be done.

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
prior unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is currently service connected for coronary 
artery disease (rated at 30 percent), for hypertension (rated 
at 20 percent), and for asthma (rated at 10 percent).  The 
veteran's service connected disabilities combine to a 50 
percent rating.  As such, the veteran fails to meet the 
schedular criteria for a TDIU as his disability ratings 
combine to less than 70 percent, and he does not have a 
single service-connected disability that is rated at 60 
percent.

Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability. 
38 C.F.R. § 4.16(b).

VA treatment records and SSA show that the veteran has not 
worked in several years.  There is some indication that the 
veteran's heart condition prevents him from working, but 
there are other medical records which suggest that the cause 
of the veteran's unemployability is his non-service connected 
psychiatric disabilities.

The veteran has been denied service connection for 
schizophrenia, hearing loss, tinnitus, and PTSD.  In March 
2001, the veteran underwent a psychological evaluation at 
which it was noted that the veteran had begun having auditory 
hallucinations when he was 18 years old.  Since leaving the 
military in 1984, it was noted that the veteran attempted to 
work as a truck driver, but was unable to handle the 
frustration of traffic.  The veteran quit that job and began 
to isolate himself, attempting to self-medicate with alcohol.  
In 1991 the veteran was diagnosed with bipolar disorder.  The 
veteran reported that he continued to have auditory 
hallucinations, as well as visual hallucinations, nightmares, 
and flashbacks.  The veteran reported that he was not capable 
of bathing or tending to basic hygiene, and he neglected 
these activities until his wife told him to perform them.  
The veteran reported that his typical day consisted of 
staying at home either in bed or up, pacing around the house.  
Following an examination, the clinical psychiatrist indicated 
that the veteran's prognosis in terms of mental health was 
guarded, and due to the chronic nature of his auditory and 
visual hallucinations , his current level of impairment, and 
past traumatic events, the veteran would likely struggle with 
psychotic symptoms and would need medication and therapeutic 
intervention for much of his life.  She opined that the 
veteran's psychotic features and emotional difficulties would 
likely continue to interfere with his abilities to attend to 
the activities of daily living.

In light of the foregoing, the Board finds that the record 
raises a claim of service connection for psychiatric 
disability, other than PTSD, that is related to or had its 
onset in service.  Although newly raised informal claims are 
generally referred to the RO for appropriate action, here the 
Board notes that resolution of the service connection claims 
could impact upon VA's consideration of his TDIU claim, to 
include whether his disabilities satisfy the requirements set 
forth in 38 C.F.R. § 4.16(a).  Thus, the Board finds that 
this issue is inextricably intertwined with his TDIU claim, 
and that they must thus be considered together, and thus a 
decision by the Board on the veteran's TDIU claim would at 
this point be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Indeed, the Board observes that, if service 
connection were granted, depending on the evaluation 
assigned, the TDIU claim could be rendered moot.  See Green 
v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).

As to his other claims, at a VA examination in July 2001, it 
was noted that the veteran's hypertension with coronary 
artery disease had a significant impact on his occupation and 
daily activities.  Additionally, a former employer wrote in 
June 2002 that the veteran had been terminated because he was 
unable to perform his daily work assignments due to high 
blood pressure and asthma.  

In September 2003, a VA doctor indicated that the veteran 
would be unable to work for the next two months, but no 
reason was offered.  In February 2004, the veteran called the 
VA medical center indicating that he could not work at that 
time and was seeking a note from his physician. 

In March 2004, the veteran indicated that he had been told by 
vocational rehabilitation that he would not be eligible to 
return to school due to the medications that he was using.  
The veteran indicated that the only job he could do was to be 
a librarian.  It was also noted that the veteran had acquired 
a back injury in July 2003 when he was involved in an 
automobile accident.

In a letter received in May 2004, the veteran's employer 
indicated that the veteran had worked for him for the past 
twelve years, and that he was the best concrete finisher in 
the business.  However, over the past years, the employer 
indicated that the veteran had been sick and unable to 
perform his work duties, due to his mental problems.  The 
employer explained that some days the veteran would be moody 
and emotional at times, and at other times he would not show 
up for work for several days at a time.

In November 2000, the veteran reported that his usual 
occupation was construction work, but he indicated that he 
had not been able to work recently because he had been too 
nervous to climb on the scaffolding of buildings.  It was 
noted that the veteran had been using cocaine.  The veteran's 
symptoms were suggestive of a psychosis consisting of 
auditory hallucinations.  

In April 2001, the veteran underwent a mental functional 
capacity assessment.  The psychologist indicated that the 
veteran had been diagnosed with schizophrenia, but no 
evidence was found to support this diagnosis.  It was also 
noted that the veteran had been hospitalized with substance 
abuse issues, and was able to participate in all aspects of 
his treatment.  The psychologist found that the veteran's 
behavior was suggestive of malingering and she opined that 
the veteran appeared capable of adequate social functioning 
and of routine, repetitive task performance on a sustained 
basis if so motivated.

In July 2001, a doctor's note indicated that the veteran 
could not work until further notice due to an injury to his 
right leg.  In September 2001, it was noted that the veteran 
was working construction, but was having difficulty handling 
the heat and strenuous activity.  In October 2002, the 
veteran's doctor wrote a letter indicating that the veteran 
was having chest pains of an unknown origin and should not 
work in any field requiring exertion until a cause could be 
found.  

In December 2004, the veteran was admitted to the hospital 
for substance abuse issues.

In June 2005, it was noted that the veteran worked for a 
construction company and injured his arm while trying to lift 
some heavy equipment.  He was diagnosed with a ruptured bicep 
muscle at his left elbow, and the veteran underwent surgery.

In July 2005, the SSA determined that the veteran's 
conditions were not disabling.  The veteran had claimed that 
he was unable to work on account of a ruptured bicep tendon, 
asthma, seizures, and coronary artery disease.  However, 
because it had not been shown that the veteran's condition 
had kept him from working for 12 months, his claim was 
denied.  

Similarly, in September 2001, despite hypertension, hearing 
loss, decreased vision, depression, anxiety, and a substance 
disorder, the veteran was found to be capable of performing 
work which did not require heavy lifting and might only 
require a very short, on-the-job training period.

The veteran was denied vocational training in January 2002 
based on the fact that he was found to not be reasonably 
trainable to get a suitable job at that time.

As such, an examination is required to determine whether the 
veteran's service connected disabilities render him 
unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to substantiate his 
claims, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claims for a rating in 
excess of 30 percent for coronary artery 
disease, a rating in excess of 20 percent 
for hypertension, and a TDIU.  Further, ask 
him to submit any evidence in his possession 
which pertains to his claims; and inform him 
as to how effective dates are formulated and 
how disability ratings are calculated.  The 
veteran should specifically be informed that 
to substantiate his claims he must provide, 
or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity for each disability on 
appeal and the effect that worsening has on 
his employment and daily life; he should be 
provided with the Diagnostic Codes that 
pertains to each of his disabilities on 
appeal; he should be advised that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity of 
a particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
he should be provided with examples of the 
types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, and 
any other evidence showing an increase in 
the disability or exceptional circumstances 
relating to the disability?

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature, extent and etiology of any 
psychiatric disability, other than PTSD, 
found to be present.  The claims folder 
should be made available to and reviewed by 
the examiner.  All necessary tests should be 
conducted.  The report of examination should 
note all psychiatric disabilities found to 
be present, and the examiner should comment 
as to whether it is at least as likely as 
not that any psychiatric disability found to 
be present is related to or had its onset 
during service.  If a psychosis is 
diagnosed, the examiner must state whether 
it is at least as likely as not that the 
condition developed during service or within 
one year of his discharge from active duty.  
In offering this assessment, the examiner 
must discuss whether the veteran reports a 
continuity of symptomatology.  The rationale 
for any opinion expressed should be provided 
in a legible report.  

3.  Schedule the veteran for an appropriate 
VA examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and studies 
should be conducted.  The examiner must 
indicate the current severity of the 
veteran's coronary artery disease and 
hypertension.  Thereafter, he or she should 
opine as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service 
connected disabilities (asthma, coronary 
artery disease, and hypertension, and 
psychiatric disability if the psychiatric 
examiner concludes that he has a psychiatric 
disability that is related to his military 
service) render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

4.  After completion of the foregoing, the 
AMC should readjudicate the claim.  If the 
benefits sought remain denied, the veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


